DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on June 28, 2022 in which claims 1, 2, 4, 7-10, 12-14, 18-23 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
4.	The specification is objected to because of the following informalities:
Para [0088] line 1, “rout” should be replaced by – route--. Appropriate correction is required.

Claim Objections
5.	Claim 14 is objected to because of a minor typo error . The word “rout” should be spelled –route—in line 1 of page 5.   Appropriate correction is required.

Drawings
6.	The drawings are objected to because some of the texts of Figs. 4A, 4B, 5, 6, and 7  are not legible. Corrected drawing sheets in compliance with 37 CFR 1.1 21 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copymust be clearly labeled as "Annotated Sheets" and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121 (d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 7-8,  and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 7-8 and 13, “third target position”, “third guide route” are not present in the original specification.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 7-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 and 13 are indefinite because “third target position”, “third guide route” are not present in the original specification, and are not described in the specification as originally filed.  It is unclear as to what the applicant is referring as the third position and third guide route since the applicant specification states:
“[0088] (2) denotes a rout along which the electric vehicle moves to an empty parking space from the wireless charging service zone after the wireless charging of the electric vehicle is completed. In this case, at the time of determining a target position of the vehicle, the infrastructure determines an empty parking space as a second target position. After the determination, the infrastructure transmits to the electric vehicle the second target position and a second guide route that guides the electric vehicle to the second target position.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1, 2, 4, 7, 8, 10, 1-14, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 108312867) in view of Latotzki (US 2017/0329346).
In regard to claim 1, Liu discloses a method for providing automated valet parking in a parking lot, the method comprising:
receiving, by a parking infrastructure, a parking procedure request from an electric vehicle (under the title “Contents of the Invention” para 1-3 on page 16, see also claim 1 on page 25);
 determining, by the parking infrastructure, whether charging of the electric vehicle is needed (under the title “Contents of the Invention” para  3, 4, 6, 7 on page 16, and  para 1-3 on page 17 and claim 1) (wherein a determination is made that the vehicle is in need to be charged due to the remaining power less that a predetermined threshold); and
 in response to determining that charging of the electric vehicle is needed, performing: 
i) before providing a parking space to the electric vehicle, guiding, by the parking infrastructure, the electric vehicle to autonomously drive to a wireless charging service zone (under the title “Contents of the Invention” para  4, 6, 7 on page 16 and  para 1 and 3 on page 17 and claim 1) (wherein a determination is made to park the vehicle in a charging area when the remaining power is less that a predetermined threshold.
Liu et al. does not explicitly disclose:
ii) after wireless charging of the electric vehicle is completed in the wireless charging service zone, guiding, by the parking infrastructure, the electric vehicle to autonomously drive from the wireless charging service zone to a first empty parking space in the parking lot. 
Latotzki, in the same field of endeavor, discloses after wireless charging of the electric vehicle is completed in the wireless charging service zone (see [0048] wherein the vehicle autonomously leave the charging zone after being charged), guiding, by the parking infrastructure, the electric vehicle to autonomously drive from the wireless charging service zone to a first empty parking space in the parking lot ([0048]  discloses “Optionally, these charged vehicles may enter a valet parking lot or structure and may park in a compact manner as discussed above”. Further [0046] discloses “Optionally, when additional vehicles enter the parking lot or structure, the new entering vehicle may enter any available slot which is directly accessible. If this is not possible one or more other vehicles may move into further free spots giving clearance to a spot directly accessible by the newly entering vehicle”. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. with the disclosure of Latotzki because since the entire process does not require manual participation, such modification would improve the efficiency and lower the cost.

In regard to claim 2, Liu et al. discloses wherein determining whether charging of the electric vehicle is needed comprises determining that charging of the electric vehicle is needed when a state of charge (SoC) of the electric vehicle is at or below a predetermined level (under the title “Contents of the Invention” para  4, 6, 7 on page 16 and  para 1 and 3 on page 17 and claim 1) (wherein a determination is made to park the vehicle in a charging area when the remaining power is less that a predetermined threshold.).

In regard to claim 7, As best understood by the examiner, the combination of  Liu  and Latotzki discloses wherein guiding the electric vehicle to the first empty parking space in the parking lot comprises transmitting, by the parking infrastructure to the electric vehicle, a third target position and a third guide route that guides the electric vehicle to the third target position, the third target position and the third guide route being related to the first empty parking space in the parking lot to the electric vehicle (see Latotzki [0048] and [0046]  wherein after the vehicle is charged, the vehicle is guided to an empty parking spot).

In regard to claim 8, As best understood by the examiner, the combination of  Liu  and Latotzki discloses performing, by the electric vehicle, autonomous driving to the third target position (see Latotzki [0048] and [0046]  wherein after the vehicle is charged, the vehicle is guided to an empty parking spot). ;
performing, by the electric vehicle, autonomous parking in the first empty parking space in the parking lot(see Latotzki [0048] and [0046]  wherein after the vehicle is charged, the vehicle is guided to an empty parking spot).; and
stopping an automated valet parking procedure of the electric vehicle (see [0046], [0048]).

As to claims 10 and 12, they are system claims that recite substantially the same limitations as the corresponding method claims 1 and 7.   As such, claims 10 and 12 are rejected for substantially the same reasons given for the corresponding claims 1 and 7 above and are incorporated herein.

 	In regard to claims 13, The combination of Liu et al. and Latotzki discloses that a charging infrastructure configured to determine based on charging information received from the electric vehicle, whether an electric charging service can be offered for the electric vehicle (see Liu et al. claim 1).

 	In regard to claims 14, The combination of Liu et al. and Latotzki discloses a parking infrastructure is configured to transmit a second target position and a second guide route to the electric vehicle when the charging service for the electric vehicle cannot be offered, the second target position and the second guide rout being to a second empty parking space in the parking lot (see Liu et al. claim 1 wherein the electric vehicle can be park on a non-charging parking area awaiting for the charging spot availability).

In regard to claims 18 and 21, Liu et al. discloses wherein guiding the electric vehicle to autonomously drive to the wireless charging service zone before providing a parking space to the electric vehicle comprises:
setting, by the parking infrastructure, an empty space in the wireless charging service zone as a first target position (under the title “Contents of the Invention” para  4, 6, 7 on page 16 and  para 1 and 3 on page 17 and claim 1 wherein a parking spot is set in the charging zone); and
transmitting, by the parking infrastructure to the electric vehicle, the first target position and a first guide route that guides the electric vehicle to the empty space in the wireless charging service zone (under the title “Contents of the Invention” para  4, 6, 7 on page 16 and  para 1 and 3 on page 17 and claim 1) (wherein a determination is made to park the vehicle in a charging area when the remaining power is less that a predetermined threshold and the vehicle is guided to the charging parking spot).

In regard to claim 4, Liu et al. discloses performing autonomous driving, by the electric vehicle, to the first target position in the wireless charging service zone (under the title “Contents of the Invention” para  4, 6, 7 on page 16 and  para 1 and 3 on page 17 and claim 1) (wherein the vehicle is guided to the charging parking spot.;
performing, by the electric vehicle, autonomous parking at the empty parking space in the wireless charging service zone(under the title “Contents of the Invention” para  4, 6, 7 on page 16 and  para 1 and 3 on page 17 and claim 1); and
undergoing, by the electric vehicle, wireless charging at the first target position in the wireless charging service zone(under the title “Contents of the Invention” para  4, 6, 7 on page 16 and  para 1 and 3 on page 17 and claim 1).


12.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 108312867) in view of Latotzki (US 2017/0329346) as applied to claim 1 above and further in view of Spiro (US 2021/0380003).
 	In regard to claim 9, The combination of Liu et al. and Latotzki meets the limitations of claim 1 but does not particularly disclose wherein the wireless charging service zone is configured such that an electromagnetic induction coil for wireless charging is installed on or under the ground thereof.
 	Spiro discloses wherein the wireless charging service zone is configured such that an electromagnetic induction coil for wireless charging is installed on or under the ground thereof (see [0011]  wherein FIG. 4A is a section through a parking location and adjacent sidewalk showing power distribution to a wireless power induction coil below a vehicle. FIG. 4B is a transverse section through a parking location showing a wireless power induction coil embedded in pavement) (see also abstract).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Liu et al. and Latotzki with the disclosure of Spero because such modification would enable the electric vehicle charging using wireless charging under control of the control or coordination with the parking management device, so that the EV can be charged using the wireless charging in a cost-effective manner.

Allowable Subject Matter
13.	Claims 19, 20, 22 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 19-20 and 22-23, The prior art of record fails to disclose:
“that the electric charging service cannot be offered to the electric vehicle when wireless charging equipment installed in the wireless charging service zone is not compatible with charging mechanism of the electric vehicle, and wherein
when the charging infrastructure determines that the electric charging service cannot be offered to the electric vehicle, the reply message indicates that charging of the electric vehicle is not possible in the wireless charging service zone”.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178. The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661